Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
Response to Amendment
Applicant’s amendments have been found to have grounds and/or are adoptions of examiner’s suggestions from a previous office action. Thus they will be entered and judged on their merits.
Claims 4, 5, and 7 have been cancelled.
Claims 17 and 18 have been newly entered
To summarize applicants major amendments (i.e. those elements which may affect patentability determination in view of the prior art), applicant has amended:
 Independent claims 1, 8, and 9 to explicitly claim the abnormality information/response is a predetermined overriding flight information command/code based on the fail-safe information encoded on the first marker. Independent claim 
Independent claims 1 and 8 have been amended to further define/explicitly define the control information is for moving the flying object from a first to a second 
Claim 9 has been amended to explicitly claim/define the first control information as the “movement vector” as the vector from the marker to the next, and that second state information is information relating to flight state information along the route.
Claim 13 has been amended to explicitly claim that the control information is information for flying from a first marker to a second among a plurality of markers and that the “correcting unit” corrects the read flight control information from the first to the second marker based on the image of the first marker detected by the flying device
Claim 14-16 have been amended that the flight correcting unit corrects flight information, instead of determining if the camera is facing the marker or not.
Response to Arguments
Applicant's arguments filed 04/15/2021, in regards to claims 13-16 have been fully considered but they are not persuasive. Prior art Liu et al teaches the amended language/elements concerning the correction of flight information. See updated rejection below
Applicant’s arguments, see “Remarks”, filed 04/15/2021, with respect to claims 1-3, 6, and 8-12 have been fully considered and are persuasive.  The 103 rejection of claims 1-12 has been withdrawn/overcome by applicant’s amendment to the independent claims 1, 8, and 9. See updated office action below for updated rejections and/or indications of allowability.
Claim Objections
Claim 8 is objected to because of the following informalities:
Line 5-6, “control information for the… the marker to next marker along a flight route” should be “control information for the… the marker to a next marker along a flight route”
Claim 9 objected to because of the following informalities:  
Line 3, “first control information... from the marker to next marker along a flight route” should be “first control information… from the marker to a next marker along a flight route”. 
Line 5, “second control information… from the marker to next marker along a flight route” should be “second control information… from the marker to the next marker along a flight route” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al  US20170031369
Regarding Claim 13 Liu et al teaches “ A control system for a flying object used for controlling a flying object comprising”( Abstract of Liu ”Systems and methods are provided for positing an unmanned aerial vehicle (UAV) in an environment”): a plurality of markers arranged along a flight route and comprising control information relating to control of the flying object”( Liu: para [0068] “The navigation response can include causing the UAV to fly in accordance with a set of preset flight commands” in reference to the marking in Liu,); “the control information of a first marker of the plurality of markers comprising control information for the flying object to move from the first marker to a second marker of the plurality of markers along the flight route”([0068] “ The navigation response can include causing the UAV to fly to a location from which the one or more vision sensors of the UAV are configured to capture an image of a different visual marker from the detected visual marker.”); “and a controller which controls the flying object, wherein the controller includes”([0105] Any description herein of a UAV 101 may apply to any type of movable object. The description of a UAV may apply to any type of unmanned movable object (e.g., which may traverse the air, land, water, or space). The UAV may be capable of responding to commands from a remote controller. The remote controller may be not connected to the UAV, the remote controller may communicate with the UAV wirelessly from a distance. In some instances, the UAV may be capable of operating autonomously or semi-autonomously. ): “a reading unit which reads the control information from the plurality of markers;”( Liu: para [0049] “The visual pattern can be identified and a response can be effected by the UAV based on the identified visual patterns”, from this a reading unit is inherent to identify the mark)”; a flight information transmitting unit which generates flight information in a form readable by the flying object based on the control information read by the reading unit and transmits the flight information to the flying object”( (Figure 15, clearly shows a transmitting unit with elements 1510, 1512 and 1516).); “and a flight information correcting unit which corrects the flight information”(Abstract: “The visual markers can be analyzed with visual sensors to determine the position of the UAV in the environment.” The visual markers can encode instructions to the UAV.”)”wherein: the flying object has an image capturing unit which captures an image of the first marker via a camera;“( Liu: [0050] “at least one or more vision sensors can be a camera”))” the reading unit reads the control information comprising the control information for the flying object to move from the first marker to the second marker along the flight route from the image captured by the image capturing device;”( [0015] In an aspect of the disclosure, a method of positioning an unmanned aerial vehicle (UAV) can comprise: capturing, with aid of one or more vision sensors of the UAV while the UAV is in flight, an image including a visual marker having a visual pattern and affixed to a surface within the environment; calculating a dimension of at least a portion of the visual pattern of the visual marker in the image; and determining, with aid of one or more processors, a location of the UAV within a three-dimensional coordinate system, based on the dimension of the portion of the visual pattern. And from previously cited ”([0068] “ The navigation response can include causing the UAV to fly to a location from which the one or more vision sensors of the UAV are configured to capture an image of a different visual marker from the detected visual marker.” )”; “The flight information transmitting unit generates flight information from the first marker to the second marker;”( [0068] “The navigation response can include causing the UAV to fly to a predetermined location relative to the detected visual marker. The navigation response can include causing the UAV to fly to a location from which the one or more vision sensors of the UAV are configured to capture an image of a different visual marker from the detected visual marker.” Here teaches that one possible response is to fly to/towards a defined location (which can be near/the location of a second marker) which when read in light of the paragraphs of the same section [0071] “The method can further comprise calculating a dimension of at least a portion of the visual pattern of the visual marker in the image; and determining, with aid of the one or more processors, the location of a UAV within the three-dimensional coordinate system, based on the dimension of the portion of the visual pattern.” Shows that the “predetermine relative location” and the determination of the UAV’s relative location to a first marker shows that a flight plan/directions from the UAV’s current location to a second predefined point is calculated generated.); “the flight information correcting unit corrects the flight information from the first marker to the second marker based on the image so that the camera of the flying object faces the marker second marker when arriving at the second marker 5 of 17Application No. 16/490,110PATENT along the flight route.”( [0068] The navigation response can include determining a location of the UAV in a three-dimensional coordinate system. The navigation response can include causing the UAV to fly in accordance with a set of preset flight commands. The navigation response can include causing the UAV to fly to a predetermined location relative to the detected visual marker. The navigation response can include causing the UAV to fly to a location from which the one or more vision sensors of the UAV are configured to capture an image of a different visual marker from the detected visual marker.” Here the “are configured” under BRI includes both configuring the sensors at the second marker location or that they are previously set before the predetermined location such that they “are configured” so that the camera faces the second marker additionally [0070] “The response can be independent of flight of the UAV. The response can include adjusting a position of a payload of the UAV. The payload can be a camera on-board the UAV.” Here teaches that camera commands are also included in the commands determined from the marker (Liu categorizes the camera as separate from the UAV as Liu also contains embodiments when other sensors (acoustic, radiation detectors, chemical detectors) could be used instead of a Camera; this however doesn’t teach away from that control of camera facing direction is taught by Liu et al. Thus Liu et al teaches an invention which would teach both controlling flight/positioning to another location and also controlling the camera independent of the location/flying (e.g. face camera south and fly east 200 meters) which would teach applicant’s claim language of controlling the camera to face the second marker before/so that the camera see the marker when approaching the second location/marker.)
Regarding Claim 14, modified Liu et al teaches “The control system for a flying object according to claim 13, wherein the first marker includes; a first side; and a second side connected to the first side,“( [0077] “The vertices of shapes in the visual patterns can be detected and used to calculate positioning relative to the one or more visual markers. The visual marker can be a ribbon having a unique visual pattern that includes squares. The unique visual patter can include squares of different colors. The unique visual pattern can include AprilTags. The unique visual pattern can include QR codes. The unique visual pattern can include barcodes.” Squares have at least two sides)”wherein the flight information .”([0134] “The UAV can detect a distortion in the shape of the marker as a function of offset from the marker or horizontal displacement from the marker. Distortion can be measured as a discrepancy in the angles between coordinates of the detected vertices of the marker polygons. In a case in which the polygons are squares the UAV may expect the square to have four vertices at 90° angles to each other. When the UAV is offset from a marker containing squares, or other polygons, the angles between the vertices can appear distorted. In a case in which the UAV is offset from a marker containing squares the shape of the square can be distorted such that it appears to the UAV as a rhombus. Similar distortions can occur with other shapes. An example of the described distortion detection is described in FIG. 6, a UAV can approach a marker horizontally. The angle of the vertices can vary as a function of horizontal distance from the marker” Here gives location determination/correction of UAV location based on the detected angle of two sides of a marker in an image. Which when read in light of the earlier teachings [0068] “The navigation response can include determining a location of the UAV in a three-dimensional coordinate system. The navigation response can include causing the UAV to fly in accordance with a set of preset flight commands. The navigation response can include causing the UAV to fly to a predetermined location relative to the detected visual marker. The navigation response can include causing the UAV to fly to a location from which the one or more vision sensors of the UAV are configured to capture an image of a different visual marker from the detected visual marker” shows that a flight response of “fly to a predetermined location relative to the detected visual marker” and “determining location of UAV in three-dimensional coordinate system” teaches the generation/correction of a flight plan from the UAV’s current location (which is determined in part on the detected angle of the marker in the image) to a location of a second marker, this is further reinforced in paragraph [0135] ” The marker location in three-dimensional space can be known, therefore determining the location of the UAV relative to the marker can result in a determination of the location of the UAV in three-dimensional space.” Which shows that the UAV’s location determination relative a marker in 3D space is used in the navigation process to other markers/relative to the first marker )
Regarding Claim 15, modified Liu et al teaches “The control system for a flying object according to claim 13 , wherein the flight information correcting unit corrects the flight information based on an the angle of the camera with respect to the first marker ([0031] “At least one of the one or more vision sensors can be a camera. The dimension can be used to calculate a distance of the UAV from the visual marker. The dimension can be used to calculate an angle of the UAV relative to the visual marker.” And from later teachings describing the positioning in depth/calculation of relative position of the UAV [0135] “The perceived distortion of the visual marker can be analyzed to determine the horizontal and vertical location of the UAV relative to the marker. One or more processors can determine a location or position of the UAV in a three-dimensional coordinate system based on the visual marker. The one or more processors can determine a location or position of the UAV in a three-dimensional coordinate system based on the visual marker while the UAV is in flight. The marker location in three-dimensional space can be known, therefore determining the location of the UAV relative to the marker can result in a determination of the location of the UAV in three-dimensional space.” Shows that the image data is being used to determine UAV (which used/detected from the camera’s view point i.e. is the camera angle) angle/position relative to the marker which ties in with the various “responses” that the UAV does based on the detected marker [0068] “The navigation response can include determining a location of the UAV in a three-dimensional coordinate system. The navigation response can include causing the UAV to fly in accordance with a set of preset flight commands. The navigation response can include causing the UAV to fly to a predetermined location relative to the detected visual marker. The navigation response can include causing the UAV to fly to a location from which the one or more vision sensors of the UAV are configured to capture an image of a different visual marker from the detected visual marker” Thus relative location of the UAV and a second marker both relative to a first marker are used to determine/correct a flight information (i.e. camera angle is used to correct flight information to a second marker)
Regarding Claim 16, modified Liu et al teaches “The control system for a flying object according to claim 14, wherein: the flight information correcting unit  corrects the flight information based on a distance between the camera and the marker.“ ([0031] “At least one of the one or more vision sensors can be a camera. The dimension can be used to calculate a distance of the UAV from the visual marker. The dimension can be used to calculate an angle of the UAV relative to the visual marker.” Here is calculation of distance from a marker and from later teachings of Liu which describe the various responses to the marker [0068] “The navigation response can include determining a location of the UAV in a three-dimensional coordinate system. The navigation response can include causing the UAV to fly in accordance with a set of preset flight commands. The navigation response can include causing the UAV to fly to a predetermined location relative to the detected visual marker. The navigation response can include causing the UAV to fly to a location from which the one or more vision sensors of the UAV are configured to capture an image of a different visual marker from the detected visual marker” Thus it is taught that the “determining a location of the UAV in a three-dimensional coordinate system” includes calculation of distance from the marker (based on camera image) and that a flight plan/command to a another location relative to the marker is determined/calculated for a UAV)
Allowable Subject Matter
Claims 1-3, 6, 8-12, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to independent claims 1, 8, and 9 which explicitly claims/links the fail-safe information from the marker to the predetermined overriding flight information of the UAV while it is along the path (i.e. that failsafe information is predetermined/stored so that the current location of the UAV doesn’t need to be known for a response) between a first and second marker was not taught by the previously cited art or found to be taught or suggested by other prior art when an updated search was performed. See pertinent art in the conclusion section for similar found art and explanation of how it differs from applicants independent claims 1, 8, and 9. The other indicated allowable claims are those which depend on claim 1, and thus are allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US20170011333, “Unmanned Delivery”, Greiner et al; US10029790, “Device That Controls Flight Altitude of Unmanned Aerial Vehicle”, Maekawa; US9845164, “System and Method of Monitoring an Industrial Plant”, Ahmed et al; US9964951, “Fiducial-Based Navigation of Unmanned Vehicles”, Dunn et al; US10217180, “System and Method for Unmanned Aerial Vehicle Navigation for Inventory Management”, Gubbi Lakshminarasimha et al;US20200012829, “Navigation using Self-Describing Fiducials”, Davidson et al;
Greiner et al teaches a drone delivery system which uses camera analysis of a QR code (i.e. a marker) to determine if the drone should drop off its carried cargo. Differs from applicant in that it doesn’t teach going from marker to marker and also no mention of fault codes/information being contained within the marker.
Maekawa teaches a drone flight of systems which recognizes markers/object to determine drone position/area under the drone. Maekawa doesn’t teach navigating from marker to marker or that fault codes/abnormality information is contained in a marker/object.
Ahmed et al gives a drone monitoring system in which a drone flies from waypoint to waypoint and in some embodiments the waypoints are markers/qr codes which contain trajectory information. No reference/teachings for fault codes/abnormality information being contained within the markers/waypoints was found.
Dunn et al teaches navigation for unmanned vehicles (i.e. a drone) based on markers/fiduciaries. No teachings/suggestion of fault code/abnormality information being encoded in the fiduciaries was found.

Davidson et al gives a drone navigation system using fiduciaries. No reference was found to fault codes or abnormality information being encoded into the fiduciaries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661